IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DONALD MILES,                                : No. 175 MM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 WILLIAM J. MCCARTHY, JR., CHIEF OF           :
 PROBATION AND PAROLE                         :
 LACKAWANNA COUNTY AND THE                    :
 HONORABLE JUDGE MARGERETTE B.                :
 MOLE OF LACKAWANNA COUNTY,                   :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.